United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-20898
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HERMAN WILLIAMS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-100-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Herman Williams appeals his guilty-plea conviction of

possession of a firearm by a convicted felon and possession of a

firearm during and in relation to a drug-trafficking crime, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(c)(1).     Relying on

the Supreme Court’s decisions in Jones v. United States, 529 U.S.

848 (2000); United States v. Morrison, 529 U.S. 598 (2000); and

United States v. Lopez, 514 U.S. 549 (1995), Williams argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20898
                               -2-

18 U.S.C. § 922(g)(1) is an unconstitutional exercise of

Congress’s Commerce Clause power because the regulated activity

does not substantially affect interstate commerce.

     Williams raises his argument solely to preserve it for

possible Supreme Court review.    As he acknowledges, his argument

is foreclosed by existing Fifth Circuit precedent.     See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002); United States v. Rawls, 85 F.3d

240, 242-43 (5th Cir. 1996).     Accordingly, the judgment of the

district court is AFFIRMED.

     AFFIRMED.